ORDER

PER CURIAM.
AND NOW, this 28th day of August, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Whether Commonwealth Court erred in its determination that a municipal water authority has the power, to condemn a permanent easement of dimensions sufficient to enable a private developer to install and permanently maintain privately owned and operated wastewater facilities and privately owned and operated storm water management facilities in a portion of the easement separate and apart and for a distinct purpose from the publicly owned water facilities?
b. Whether Commonwealth Court erred in its determinations that “fa-cilitatfing] the construction of ... storm water management facilities” to enable development of private land and “providing ... storm water management” constitute public purposes to justify taking of private land?